EXECUTION VERSION





--------------------------------------------------------------------------------





COLLATERAL AGREEMENT (FIRST LIEN)

dated and effective as of
August 30, 2019
among
CEC ENTERTAINMENT, INC.,
as Borrower,
each Subsidiary Loan Party
party hereto
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent






TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.Credit Agreement    1
SECTION 1.02.Other Defined Terms    1
ARTICLE II

Pledge of Securities
SECTION 2.01.Pledge    8
SECTION 2.02.Delivery of the Pledged Collateral    10
SECTION 2.03.Representations, Warranties and Covenants    10
SECTION 2.04.Certification of Limited Liability Company and Limited Partnership
Interests    12
SECTION 2.05.Registration in Nominee Name; Denominations    13
SECTION 2.06.Voting Rights; Dividends and Interest, Etc.    13
SECTION 2.07.Unlimited Liability Corporations    16
ARTICLE III

Security Interests in Other Personal Property
SECTION 3.01.Security Interest    16
SECTION 3.02.Representations and Warranties    18
SECTION 3.03.Covenants    21
SECTION 3.04.Other Actions    23
SECTION 3.05.Covenants Regarding Patent, Trademark and Copyright
Collateral    24
ARTICLE IV

Remedies
SECTION 4.01.Remedies Upon Default    26
SECTION 4.02.Application of Proceeds    28
SECTION 4.03.Securities Act, Etc.    29
ARTICLE V

Miscellaneous
SECTION 5.01.Notices    30
SECTION 5.02.Security Interest Absolute    31
SECTION 5.03.Limitation By Law    31
SECTION 5.04.Binding Effect; Several Agreements    31
SECTION 5.05.Successors and Assigns    31
SECTION 5.06.Collateral Agent’s Fees and Expenses; Indemnification    32
SECTION 5.07.Collateral Agent Appointed Attorney-in-Fact    32
SECTION 5.08.Governing Law    33
SECTION 5.09.Waivers; Amendment    33
SECTION 5.10.WAIVER OF JURY TRIAL    34
SECTION 5.11.Severability    34
SECTION 5.12.Counterparts    35
SECTION 5.13.Headings    35
SECTION 5.14.Jurisdiction; Consent to Service of Process    35
SECTION 5.15.Termination or Release    36
SECTION 5.16.Additional Subsidiaries    37
SECTION 5.17.General Authority of the Collateral Agent    37
SECTION 5.18.Subject to Intercreditor Agreements; Conflicts    38
SECTION 5.19.Other First Lien Obligations    38
SECTION 5.20.Person Serving as Collateral Agent    39




Schedules


Schedule I    Subsidiary Loan Parties
Schedule II    Pledged Stock; Pledged Debt
Schedule III    Intellectual Property
Schedule IV    Commercial Tort Claims


Exhibits


Exhibit I    Form of Supplement to the Collateral Agreement (First Lien)
Exhibit II    Form of Notice of Grant of Security Interest in Intellectual
Property
Exhibit III    Form of Other First Lien Secured Party Consent











COLLATERAL AGREEMENT (FIRST LIEN) dated and effective as of August 30, 2019,
(this “Agreement”), is among CEC ENTERTAINMENT, INC. (together with its
successors and assigns, the “Borrower”), each Subsidiary of the Borrower party
hereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent for the
Secured Parties referred to herein (together with its successors and assigns in
such capacity, the “Collateral Agent”).
PRELIMINARY STATEMENT
Reference is made to the First Lien Credit Agreement, dated as of August 30,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Queso Holdings Inc. (together with its
successors and assigns, “Holdings”), the Lenders party thereto from time to
time, Credit Suisse AG, Cayman Islands Branch, as administrative agent (together
with its successors and assigns in such capacity, the “Credit Agreement Agent”)
and as collateral agent, and the other parties party thereto.
The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Loan Parties, as affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement. The Subsidiary Loan Parties are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit under the Credit Agreement. Therefore, to
induce the Lenders and the Issuing Banks to make their respective extensions of
credit and to induce the holders of any Other First Lien Obligations to make
extensions of credit under the applicable Other First Lien Agreements, as
applicable, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Credit Agreement. (%3) Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. All terms defined in the New York UCC (as defined
herein) and not defined in this Agreement or the Credit Agreement have the
meanings specified therein. The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.
(a)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.

SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper or
General Intangibles.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this agreement, as amended, restated, supplemented or otherwise modified from
time to time.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.
“Authorized Representative” means (a) the Credit Agreement Agent with respect to
Credit Agreement Secured Obligations and (b) with respect to any Series of Other
First Lien Obligations, the duly authorized representative of the Other First
Lien Secured Parties of such Series designated as “Authorized Representative”
for such Other First Lien Secured Parties in the Other First Lien Agreement for
such Series (or, in the absence of such designation, the administrative agent or
trustee appointed for such Series under such Other First Lien Agreement).
“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Collateral” means Article 9 Collateral and Pledged Collateral. For the
avoidance of doubt, the term Collateral does not include any Excluded Property
or Excluded Securities.
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).
“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office and the
right to obtain all renewals thereof, including those listed on Schedule III;
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Credit Agreement Agent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
“Credit Agreement Documents” means (a) the “Loan Documents” as defined in the
Credit Agreement and (b) any other related documents or instruments executed and
delivered pursuant to the documents referred to in the foregoing clause (a), in
each case, as such documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.
“Credit Agreement Secured Obligations” means the “Obligations” as defined in the
Credit Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement or any Other First Lien Agreement.
“Excluded Property” has the meaning set forth in the Credit Agreement; provided
that with respect to any Series of Other First Lien Obligations, the term
“Excluded Property” includes any Specified Excluded Collateral with respect to
such Series of Other First Lien Obligations.
“Excluded Securities” has the meaning set forth in the Credit Agreement;
provided that with respect to any Series of Other First Lien Obligations, the
term “Excluded Securities” includes any Equity Interests constituting Specified
Excluded Collateral with respect to such Series of Other First Lien Obligations.
“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.
“First Lien/First Lien Intercreditor Agreement” means a “Permitted Pari Passu
Intercreditor Agreement” as defined in the Credit Agreement.
“General Intangibles” means all “general intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, swap agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.
“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.
“Intellectual Property” means all intellectual property of every kind and nature
of any Pledgor, whether now owned or hereafter acquired by any Pledgor,
including, inventions, designs, Patents, Copyrights, Trademarks, Patent
Licenses, Copyright Licenses, Trademark Licenses, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.
“Intellectual Property Collateral” has the meaning assigned to such term in
Section 3.02.
“Intercreditor Agreements” means a First Lien/First Lien Intercreditor Agreement
(upon and during the effectiveness thereof), a “Permitted Junior Intercreditor
Agreement” as defined in the Credit Agreement (upon and during the effectiveness
thereof), and any other intercreditor agreement (upon and during the
effectiveness thereof) entered into in compliance with the Credit Agreement
Documents and any Other First Lien Agreement.
“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, including, without limitation, the agreements set forth on
Schedule III hereto.
“Material Adverse Effect” means a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Credit Agreement Documents or Other First Lien Agreements or the rights and
remedies of the Secured Parties thereunder.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached hereto
as Exhibit II or such other form as shall be reasonably acceptable to the
Collateral Agent.
“Other First Lien Agreement” means any credit agreement (other than the Credit
Agreement), indenture or other agreement, document or instrument pursuant to
which any Pledgor has or will incur Other First Lien Obligations; provided that,
in each case, the indebtedness thereunder has been designated as Other First
Lien Obligations pursuant to and in accordance with Section 5.19.
“Other First Lien Obligations” means (a) the due and punctual payment by any
Pledgor of (i) the unpaid principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable as a claim in such
proceeding) on indebtedness under any Other First Lien Agreement, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of such Pledgor
to any Secured Party under any Other First Lien Agreement, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable as a claim in such proceeding), (b) the due and punctual performance
of all other obligations of such Pledgor under or pursuant to any Other First
Lien Agreement, and (c) the due and punctual payment and performance of all the
obligations of each other Pledgor under or pursuant to any Other First Lien
Agreement. Notwithstanding the foregoing, for all purposes of the Credit
Agreement Documents and any Other First Lien Agreements, any Guarantee of, or
grant of a Lien to secure, any obligations in respect of a Hedging Agreement by
a Pledgor shall not include any Excluded Swap Obligations.
“Other First Lien Secured Parties” means, collectively, the holders of Other
First Lien Obligations and any Authorized Representative with respect thereto.
“Other First Lien Secured Party Consent” means a consent substantially in the
form of Exhibit III to this Agreement (or such other form as shall be reasonably
acceptable to the Collateral Agent) executed by the Authorized Representative of
any holders of Other First Lien Obligations pursuant to Section 5.19.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).
“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, including
those listed on Schedule III, and all applications for letters patent of the
United States or the equivalent thereof in any other country or jurisdiction,
including those listed on Schedule III, (b) all provisionals, reissues,
extensions, continuations, divisions, continuations-in-part, reexaminations or
revisions thereof, and the inventions disclosed or claimed therein, including
the right to make, use, import and/or sell the inventions disclosed or claimed
therein, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing and (d) all income, royalties, damages and payments now
or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.
“Perfection Certificate” means the Perfection Certificate with respect to the
Borrower and the other Pledgors delivered to the Collateral Agent as of the
Closing Date.
“Permitted Liens” means Liens that are not prohibited by the Credit Agreement or
any Other First Lien Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 2.01.
“Pledgor” means (i) with respect to the Credit Agreement Secured Obligations,
the Borrower and each Subsidiary Loan Party; and (ii) with respect to any Series
of Other First Lien Obligations, the Borrower and each Subsidiary Loan Party,
excluding any of the foregoing if such Person or Persons are not intended to
provide collateral with respect to such Series pursuant to the terms of the
Other First Lien Agreement governing such Series.
“Prior Collateral Agent” has the meaning assigned to such term in Section 5.20.
“Proceeds” means “Proceeds” as defined in Article 9 of the New York UCC and, in
any event, also includes all proceeds of, and all other profits, products, rents
or receipts, in whatever form, arising from the collection, sale, lease,
exchange, assignment, licensing or other disposition of, or other realization
upon, any Collateral, including all claims of the relevant Pledgor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.
“Regulation S-X Excluded Collateral” has the meaning assigned to such term in
Section 2.01.
“Rule 3-10” has the meaning assigned to such term in Section 2.01.
“Rule 3-16” has the meaning assigned to such term in Section 2.01.
“SEC” has the meaning assigned to such term in Section 2.01.
“Secured Obligations” means, collectively, the Credit Agreement Secured
Obligations and any Other First Lien Obligations, or any of the foregoing.
Notwithstanding the foregoing, for all purposes of the Credit Agreement
Documents and any Other First Lien Agreements, any Guarantee of, or grant of a
Lien to secure, any obligations in respect of a Hedging Agreement by a Pledgor
shall not include any Excluded Swap Obligations.
“Secured Parties” means the persons holding any Secured Obligations and in any
event including (i) all Credit Agreement Secured Parties and (ii) all Other
First Lien Secured Parties.
“Security Documents” has the meaning assigned to such term in the Credit
Agreement and any analogous term in any Other First Lien Agreement (but, with
respect to the Secured Obligations of any Series, the term Security Documents
shall not include any document which by its terms is solely for the benefit of
the holders of one or more other Series of Secured Obligations and not such
Series of Secured Obligations).
“Security Interest” has the meaning assigned to such term in Section 3.01.
“Series” means (a) with respect to any Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such) and (ii) each group of
Other First Lien Secured Parties that become subject to this Agreement and a
First Lien/First Lien Intercreditor Agreement after the date hereof, which are
to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Other First Lien Secured Parties), each of which shall
constitute a separate Series of Secured Parties for purposes of this Agreement
and (b) with respect to any Secured Obligations, each of (i) the Credit
Agreement Secured Obligations and (ii) each group of Other First Lien
Obligations incurred pursuant to any Other First Lien Agreement, which are to be
represented hereunder by a common Authorized Representative (in its capacity as
such for such Other First Lien Obligations), each of which shall constitute a
separate Series of Secured Obligations for purposes of this Agreement.
“Specified Excluded Collateral” means, solely with respect to any Series of
Other First Lien Obligations, any asset (in addition to those specified in
clause (A) of the definition of “Excluded Property”) that is not intended to be
collateral with respect to such Series pursuant to the terms of the Other First
Lien Agreement governing such Series (including the Regulation S-X Excluded
Collateral to the extent applicable to such Series in accordance with the last
paragraph of Section 2.01).
“Subsidiary Loan Party” means any Subsidiary set forth on Schedule I and any
Subsidiary that becomes a party hereto pursuant to Section 5.16 (other than,
with respect to any Series of Other First Lien Obligations, any Subsidiary
excluded pursuant to clause (ii) of the definition of Pledgor with respect to
such Series of Other First Lien Obligations).
“Successor Collateral Agent” has the meaning assigned to such term in Section
5.20.
“Termination Date” means the “Termination Date” as defined in the Credit
Agreement.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).
“Trademarks” means all of the following: (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III, (b) all goodwill associated with or symbolized by the
foregoing, (c) all claims for, and rights to sue for, past or future
infringements, dilutions or other violations of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement, dilutions or other violations thereof.
“ULC” has the meaning assigned to such term in Section 2.07.
“ULC Interests” has the meaning assigned to such term in Section 2.07.

ARTICLE II    

Pledge of Securities

SECTION 2.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Pledgor hereby pledges to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Pledgor’s right, title and interest in, to and under:
(a)    the Equity Interests directly owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include any Excluded
Securities or Excluded Property;
(b)    (i) the debt obligations listed opposite the name of such Pledgor on
Schedule II, (ii) any debt obligations in the future issued to such Pledgor
having, in the case of each instance of debt obligations, an aggregate principal
amount in excess of $10,000,000, and (iii) the certificates, promissory notes
and any other instruments, if any, evidencing such debt obligations (the
property described in clauses (b)(i), (ii) and (iii) above, the “Pledged Debt”);
provided that the Pledged Debt shall not include any Excluded Securities or
Excluded Property;
(c)    subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of the Pledged Stock
and the Pledged Debt;
(d)    subject to Section 2.06, all rights and privileges of such Pledgor with
respect to the Pledged Stock, Pledged Debt and other property referred to in
clause (c) above; and
(e)    all Proceeds of any of the foregoing (the Pledged Stock, Pledged Debt and
other property referred to in this clause (e) and in clauses (c) through
(d) above being collectively referred to as the “Pledged Collateral”); provided
that the Pledged Collateral shall not include any Excluded Property.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
Notwithstanding anything else contained in this Agreement, to the extent this
paragraph is expressly made applicable with respect to any Series of Other First
Lien Obligations pursuant to the terms of any Other First Lien Agreement, with
respect to such Series of Other First Lien Obligations, in the event that Rule
3-10 (“Rule 3-10”) or Rule 3-16 (“Rule 3-16”) of Regulation S-X under the
Securities Act of 1933, as amended, as amended, modified or interpreted by the
Securities Exchange Commission (“SEC”), would require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other Governmental
Authority) of separate financial statements of the Borrower or any Subsidiary of
the Borrower due to the fact that such Person’s Equity Interests secure any
Series of Other First Lien Obligations affected thereby, then the Equity
Interests of such Person (the “Regulation S-X Excluded Collateral”) will
automatically be deemed not to be part of the Collateral securing the relevant
Series of Other First Lien Obligations affected thereby, as applicable, but only
to the extent necessary to not be subject to such requirement and only for so
long as required to not be subject to such requirement. In such event, this
Agreement may be amended or modified, without the consent of any Secured Party,
to the extent necessary to release the Lien on the Regulation S-X Excluded
Collateral in favor of the Collateral Agent with respect only to the relevant
Series of Other First Lien Obligations. In the event that Rule 3-10 or Rule 3-16
is amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) any Regulation S-X Excluded Collateral to secure the
relevant Series of Other First Lien Obligations in excess of the amount then
pledged without the filing with the SEC (or any other Governmental Authority) of
separate financial statements of such Person, then the Equity Interests of such
Person will automatically be deemed to be a part of the Collateral for the
relevant Series of Other First Lien Obligations. For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, nothing in this
paragraph shall limit the pledge of such Equity Interests and other securities
from securing the Secured Obligations (other than the relevant Series of Other
First Lien Obligations) at all relevant times or from securing any Series of
Other First Lien Obligations that are not in respect of securities subject to
regulation by the SEC. To the extent any Proceeds of any collection or sale of
Equity Interests deemed by this paragraph to no longer constitute part of the
Collateral for the relevant Series of Other First Lien Obligations are to be
applied by the Collateral Agent in accordance with Section 4.02 hereof, such
Proceeds shall, notwithstanding the terms of Section 4.02 and any applicable
First Lien/First Lien Intercreditor Agreement (upon and during the effectiveness
thereof), not be applied to the payment of such Series of Other First Lien
Obligations.

SECTION 2.02.    Delivery of the Pledged Collateral. (%3)  Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities are either (i) Equity Interests in Subsidiaries or
(ii) in the case of promissory notes or other instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 2.02.
(a)    To the extent any Indebtedness for borrowed money constituting Pledged
Collateral (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings, the Borrower and its Subsidiaries and (ii) to the extent that a pledge
of such promissory note or instrument would violate applicable law) owed to any
Pledgor is evidenced by a promissory note in an amount in excess of $10,000,000,
such Pledgor shall promptly cause such promissory note to be pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof. To the extent any such promissory note is a demand
note, each Pledgor party thereto agrees, if requested by the Collateral Agent,
to immediately demand payment thereunder upon an Event of Default specified
under Section 7.01(b), (c), (h) or (i) of the Credit Agreement or any equivalent
provision under any Other First Lien Agreement, unless such demand would not be
commercially reasonable or would otherwise expose such Pledgor to liability to
the maker.
(b)    Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 2.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent, and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as the Collateral Agent may reasonably request.
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as
Schedule II (or a supplement to Schedule II, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

SECTION 2.03.    Representations, Warranties and Covenants. The Pledgors,
jointly and severally, represent, warrant and covenant to and with the
Collateral Agent, for the benefit of the Secured Parties, that:
(a)    Schedule II correctly sets forth (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of the Borrower, correctly sets
forth, to the knowledge of the relevant Pledgor), as of the Closing Date, the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Stock and includes
(i) all Equity Interests pledged hereunder and (ii) all debt obligations and
promissory notes or instruments evidencing Indebtedness, in each case under this
clause (ii) pledged hereunder and in an aggregate principal amount in excess of
$10,000,000;
(b)    the Pledged Stock and Pledged Debt (and, with respect to any Pledged
Stock or Pledged Debt issued by an issuer that is not a subsidiary of the
Borrower, to the knowledge of the relevant Pledgor), as of the Closing Date, (x)
have been duly and validly authorized and issued by the issuers thereof and (y)
(i) in the case of Pledged Stock, are fully paid and, with respect to Equity
Interests constituting capital stock of a corporation, nonassessable (subject to
the assessability of the shares of a ULC) and (ii) in the case of Pledged Debt,
are legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;
(c)    except for the security interests granted hereunder (or otherwise not
prohibited by the Credit Agreement Documents or any Other First Lien Agreement),
each Pledgor (i) is and, subject to any transfers made not in violation of the
Credit Agreement or any Other First Lien Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II (as may be supplemented from time to time pursuant to Section
2.02(c)) as owned by such Pledgor, (ii) holds the same free and clear of all
Liens, other than Permitted Liens, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction not prohibited by the Credit Agreement or any Other First Lien
Agreement and other than Permitted Liens and (iv) subject to the rights of such
Pledgor under the Credit Agreement Documents and any Other First Lien Agreement
to Dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;
(d)    other than as set forth in the Credit Agreement or any Other First Lien
Agreement, and except for restrictions and limitations imposed by the Credit
Agreement Documents, any Other First Lien Agreements or securities laws
generally or otherwise not prohibited by the Credit Agreement or any Other First
Lien Agreement (or, in the case of shares of a ULC, any requirement that
transfers of such shares be approved by the directors of the ULC), the Pledged
Stock (other than partnership interests) is and will continue to be freely
transferable and assignable, and none of the Pledged Stock is or will be subject
to any option, right of first refusal, shareholders agreement, charter, by-law,
memorandum of association or articles of association provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the Disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder
other than under applicable Requirements of Law;
(e)    each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f)    other than as set forth in the Credit Agreement, as of the Closing Date,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities, or, in the case of shares of a ULC, any requirement that transfers
of such shares be approved by the directors of the ULC), in each case other than
such as have been obtained and are in full force and effect;
(g)    by virtue of the execution and delivery by the Pledgors of this
Agreement, when any Pledged Securities (including Pledged Stock of any Domestic
Subsidiary) are delivered to the Collateral Agent, for the benefit of the
Secured Parties, in accordance with this Agreement and a financing statement
naming the Collateral Agent as the secured party and covering the Pledged
Collateral to which such Pledged Securities relate is filed in the appropriate
filing office, the Collateral Agent will obtain, for the benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Collateral under the New York UCC (or in the case of uncertificated
Pledged Collateral, the applicable Uniform Commercial Code), subject only to
Permitted Liens, as security for the payment and performance of the Secured
Obligations, to the extent such perfection is governed by the New York UCC (or
in the case of uncertificated Pledged Collateral, the applicable Uniform
Commercial Code); and
(h)    each Pledgor that is an issuer of the Pledged Collateral hereunder
confirms that it has received notice of the security interest granted hereunder
and consents to such security interest and, subject to the terms of any
applicable Intercreditor Agreement, agrees to transfer record ownership of the
securities issued by it in connection with any request by the Collateral Agent
if an Event of Default has occurred and is continuing.

SECTION 2.04.    Certification of Limited Liability Company and Limited
Partnership Interests.
(a)    As of the Closing Date, except as set forth on Schedule II, the Equity
Interests in limited liability companies that are pledged by the Pledgors
hereunder and do not have a certificate number listed on Schedule II (and, with
respect to any Pledged Stock issued by an issuer that is not a subsidiary of the
Borrower, to the relevant Pledgor’s knowledge) do not constitute a security
under Section 8-103 of the New York UCC or the corresponding code or statute of
any other applicable jurisdiction.
(b)    The Pledgors shall at no time elect to treat any interest in any limited
liability company or limited partnership Controlled by a Pledgor and pledged
hereunder as a “security” within the meaning of Article 8 of the New York UCC or
issue any certificate representing such interest, unless promptly thereafter
(and in any event within 30 days or such longer period as the Collateral Agent
may permit in its reasonable discretion) the applicable Pledgor provides
notification to the Collateral Agent of such election and delivers, as
applicable, any such certificate to the Collateral Agent pursuant to the terms
hereof.

SECTION 2.05.    Registration in Nominee Name; Denominations. The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities (other than Pledged
Securities that are ULC Interests) in the name of the applicable Pledgor,
endorsed or assigned in blank or in favor of the Collateral Agent or, if an
Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). During the
continuance of any Event of Default, each Pledgor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall have the right to exchange the certificates representing Pledged
Securities (other than Pledged Securities that are ULC Interests) held by it for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. With respect to Pledged Securities that are ULC Interests, at
any time at which an Event of Default has occurred and is continuing, the
Collateral Agent shall have the right to require the Pledgors to cause the ULC
Interests to be transferred and registered as the Collateral Agent may direct
and each applicable Pledgor covenants that, at the time of any such transfer, it
will provide all required consents and approvals. Each Pledgor shall use its
commercially reasonable efforts to cause any Subsidiary that is not a party to
this Agreement to comply with a request by the Collateral Agent, pursuant to
this Section 2.05, to exchange certificates representing Pledged Securities of
such Subsidiary for certificates of smaller or larger denominations.

SECTION 2.06.    Voting Rights; Dividends and Interest, Etc.

(%3) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given written notice to the relevant
Pledgors of the Collateral Agent’s intention to exercise its rights hereunder:
(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose not prohibited by the terms of this Agreement,
the Credit Agreement Documents or any Other First Lien Agreement; provided that,
except as not prohibited by the Credit Agreement or any Other First Lien
Agreement, such rights and powers shall not be exercised in any manner that
could be reasonably likely to materially and adversely affect the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, any Credit Agreement Document or any Other First Lien Agreement or
the ability of the Secured Parties to exercise the same.
(ii)    The Collateral Agent shall promptly execute and deliver to each Pledgor,
or cause to be executed and delivered to such Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)    Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement Documents, any Other First Lien Agreement and applicable
laws; provided that (A) any non-cash dividends, interest, principal or other
distributions, payments or other consideration in respect thereof, including any
rights to receive the same to the extent not so distributed or paid, that would
constitute Pledged Securities to the extent such Pledgor has the rights to
receive such Pledged Securities if they were declared, distributed and paid on
the date of this Agreement, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities to
the extent such Pledgor has the rights to receive such Pledged Securities if
they were declared, distributed and paid on the date of this Agreement, in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent, for the benefit of the Secured Parties, and
shall be promptly delivered to the Collateral Agent, for the benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent).
(b)    Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the relevant Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to receive dividends, interest, principal or other distributions with
respect to Pledged Securities that are not ULC Interests that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions; provided that the Collateral Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Pledgors to receive and retain such amounts; provided, further, that,
notwithstanding the occurrence of an Event of Default, any Pledgor may continue
to exercise dividend and distribution rights solely to the extent permitted
under subclause (i), subclause (iii) and subclause (v) of Section 6.06(b) of the
Credit Agreement. All dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 2.06 shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent, for the benefit of the Secured Parties, and
shall be forthwith delivered to the Collateral Agent, for the benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent). Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Collateral Agent a certificate to that effect, the
Collateral Agent shall promptly repay to each Pledgor (without interest) all
dividends, interest, principal or other distributions that such Pledgor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account. With respect to Pledged
Securities that are ULC Interests, all rights of any Pledgor to receive
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
continue and not become vested or held in trust for or on behalf of the
Collateral Agent.
(c)    Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the Borrower of the Collateral
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 2.06 with respect to
Pledged Securities that are not ULC Interests, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, for the
benefit of the Secured Parties, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that the Collateral Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Borrower has delivered to the Collateral Agent a certificate to that effect,
each Pledgor shall have the right to exercise the voting and/or consensual
rights and powers that such Pledgor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above and the obligations of the
Collateral Agent under paragraph (a)(ii) shall be in effect. With respect to
Pledged Securities that are ULC Interests, all rights of any Pledgor to exercise
the voting and/or other consensual rights and powers that such Pledgor is
authorized to exercise pursuant to paragraph (a)(i) of this Section 2.06 shall
continue and all such rights shall not become vested in the Collateral Agent or
the Collateral Agent for the benefit of the Secured Parties.

SECTION 2.07.    Unlimited Liability Corporations. Notwithstanding the grant of
security interest made by a Pledgor in favor of the Collateral Agent, its
successor and assigns, for the benefit of the Secured Parties, of all of its
Pledged Securities, any Pledgor that controls any interest (for the purposes of
this Article II, “ULC Interests”) in any unlimited liability corporation (for
the purposes of this Article II, a “ULC”) pledged hereunder shall remain
registered as the sole registered and beneficial owner of such ULC Interests and
will remain as registered and beneficial owner until such time as such ULC
Interests are effectively transferred into the name of the Collateral Agent or
any other person on the books and records of such ULC. Nothing in this Agreement
is intended to or shall constitute the Collateral Agent or any person as a
shareholder of any ULC until such time as notice is given to such ULC and
further steps are taken thereunder so as to register the Collateral Agent or any
other person as the holder of the ULC Interests of such ULC. To the extent any
provision hereof would have the effect of constituting the Collateral Agent or
any other person as a shareholder of a ULC prior to such time, such provision
shall be severed therefrom and ineffective with respect to the ULC Interests of
such ULC without otherwise invalidating or rendering unenforceable this
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Pledged Stock which are not ULC Interests. Except upon the
exercise of rights to sell or otherwise dispose of ULC Interests following the
occurrence and during the continuance of an Event of Default hereunder, no
Pledgor shall cause or permit, or enable any ULC in which it holds ULC Interests
to cause or permit, the Collateral Agent to: (a) be registered as shareholders
of such ULC; (b) have any notation entered in its favor in the share register of
such ULC; (c) be held out as a shareholder of such ULC; (d) receive, directly or
indirectly, any dividends, property or other distributions from such ULC by
reason of the Collateral Agent holding a security interest in such ULC; or
(e) act as a shareholder of such ULC, or exercise any rights of a shareholder of
such ULC including the right to attend a meeting of, or to vote the shares of,
such ULC.

ARTICLE III    

Security Interests in Other Personal Property

SECTION 3.01.    Security Interest. (%3)  As security for the payment or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, in full of the Secured Obligations, each Pledgor
hereby assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Pledgor or in which such
Pledgor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all cash and Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)    all Fixtures;
(vii)    all General Intangibles;
(viii)    all Instruments (other than the Pledged Collateral, which are governed
by Article II);
(ix)    all Inventory and all other Goods not otherwise described above;
(x)    all Investment Property (other than the Pledged Collateral, which are
governed by Article II);
(xi)    all Letter of Credit Rights;
(xii)    all Commercial Tort Claims individually in excess of $10,000,000, as
described on Schedule IV (as may be supplemented from time to time pursuant to
Section 3.04);
(xiii)    all books and records pertaining to the Article 9 Collateral; and
(xiv)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.
Notwithstanding anything to the contrary in this Agreement, the other Credit
Agreement Documents or any Other First Lien Agreement, this Agreement shall not
constitute a grant of a security interest in (and the Article 9 Collateral shall
not include), and the other provisions of the Credit Agreement Documents and any
Other First Lien Agreement with respect to Collateral need not be satisfied with
respect to, the Excluded Property.
(b)    Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) if required,
whether such Pledgor is an organization, the type of organization and any
organizational identification number issued to such Pledgor, (ii) in the case of
a financing statement filed as a fixture filing, a sufficient description of the
real property to which such Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Collateral granted under this
Agreement, including describing such property as “all assets” or “all personal
property” or words of similar effect. Each Pledgor agrees to provide such
information to the Collateral Agent promptly upon request.
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office the Notice of Grant of
Security Interest in Intellectual Property substantially in the form attached
hereto as Exhibit II and such other documents as may be reasonably necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor in such Pledgor’s
Patents, Trademarks, Copyrights and exclusive Copyright Licenses to any Pledgor
under any United States registered Copyright, without the signature of such
Pledgor, and naming such Pledgor or the Pledgors as debtors and the Collateral
Agent as secured party. Notwithstanding anything to the contrary herein, no
Pledgor shall be required to take any action under the laws of any jurisdiction
other than the United States of America (or any political subdivision thereof)
and its territories and possessions for the purpose of perfecting the Security
Interest in any Article 9 Collateral of such Pledgor constituting Patents,
Trademarks, Copyrights, exclusive Copyright Licenses to any Pledgor under any
United States registered Copyright or any other assets.
(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.
(d)    Notwithstanding anything to the contrary in this Agreement, none of the
Pledgors shall be required to enter into any control agreements or control,
lockbox or similar arrangements with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Collateral Agent to the extent required by Article
II).

SECTION 3.02.    Representations and Warranties. The Pledgors jointly and
severally represent and warrant to the Collateral Agent, for the benefit of the
Secured Parties, that:
(a)    Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person as of the
Closing Date other than any consent or approval that has been obtained and is in
full force and effect or has otherwise been disclosed herein or in the Credit
Agreement, any Other First Lien Agreement or any offering circular related
thereto.
(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. Except as provided in Section 5.10 of the Credit Agreement, the Uniform
Commercial Code financing statements or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared for filing in each governmental, municipal or other office
specified in the Perfection Certificate constitute all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, United States registered Trademarks, United States registered
Copyrights and exclusive Copyright Licenses to any Pledgor under any United
States registered Copyright) that are necessary as of the Closing Date to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Except as provided in Section 5.10 of the Credit Agreement, each
Pledgor represents and warrants that the Notices of Grant of Security Interest
in Intellectual Property executed by the applicable Pledgors containing
descriptions of all Article 9 Collateral that consists of material United States
federally issued Patents (and Patents for which United States federal
registration applications are pending), material United States federally
registered Trademarks (and Trademarks for which United States federal
registration applications are pending), material United States federally
registered Copyrights (and Copyrights for which United States federal
registration applications are pending) and exclusive Copyright Licenses to any
Pledgor under any United States federally registered Copyright have been
delivered to the Collateral Agent for recording with the United States Patent
and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and reasonably requested by the Collateral Agent, to
protect the validity of and to establish a legal, valid and perfected security
interest (or, in the case of Patents and Trademarks, notice thereof) in favor of
the Collateral Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such Intellectual Property as of the Closing
Date in which a security interest may be perfected by recording with the United
States Patent and Trademark Office and the United States Copyright Office, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of material United States federally issued, registered or pending
Patents, Trademarks, Copyrights and exclusive Copyright Licenses to any Pledgor
under any United States federally registered Copyright acquired or developed
after the Closing Date).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, as applicable, (ii) subject to the filings described in
Section 3.02(b), as of the Closing Date a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the Notices
of Grant of Security Interest in Intellectual Property with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral other than Permitted Liens.
(d)    The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office for the benefit of a third party or (iii) any
assignment in which any Pledgor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.
(e)    None of the Pledgors holds any Commercial Tort Claim individually
reasonably estimated to exceed $10,000,000 as of the Closing Date except as
indicated on Schedule IV.
(f)    As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to each Pledgor’s knowledge:
(i)    The Intellectual Property Collateral set forth on Schedule III includes a
true and complete list of all of the material issued and applied for United
States federal Patents, material registered and applied for United States
federal Trademarks and material United States federal registered Copyrights
owned, and material exclusive Copyright Licenses to any Pledgor under any United
States federal registered Copyright held, by such Pledgor as of the Closing
Date.
(ii)    The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
current uses of any item of Intellectual Property Collateral that would be
expected to lead to such item becoming invalid or unenforceable, except as would
not reasonably be expected to have a Material Adverse Effect.
(iii)    Except as would not reasonably be expected to have a Material Adverse
Effect, (A) such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and (B) such Pledgor has used proper statutory notice in connection with
its use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral.
(iv)    With respect to each IP Agreement, the absence, termination or violation
of which would reasonably be expected to have a Material Adverse Effect: (A)
such Pledgor has not received any notice of termination or cancellation under
such IP Agreement; (B) such Pledgor has not received a notice of a breach or
default under such IP Agreement, which breach or default has not been cured or
waived; and (C) such Pledgor is not in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.
(v)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

SECTION 3.03.    Covenants. (%3)  Each Pledgor agrees promptly to notify the
Collateral Agent in writing of any change (i) in its corporate or organization
name, (ii) in its identity or type of organization, (iii) in its organizational
identification number or (iv) in its jurisdiction of organization. Each Pledgor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made, or will have been made
within the time period required by the Credit Agreement, under the Uniform
Commercial Code that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Article 9 Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.
(a)    Subject to any rights of such Pledgor to Dispose of Collateral provided
for in the Credit Agreement Documents and each Other First Lien Agreement, each
Pledgor shall, at its own expense, use commercially reasonable efforts to defend
title to the Article 9 Collateral against all persons and to defend the Security
Interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Article 9 Collateral and the priority thereof against any Lien that is not a
Permitted Lien.
(b)    Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith, all in accordance with the terms hereof and
the terms of the Credit Agreement.
Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute an issued
or applied for United States federal Patent, registered or applied for United
States federal Trademark, registered United States federal Copyright or
exclusive Copyright Licenses to any Pledgor under any registered United States
federal Copyright; provided that any Pledgor shall have the right, exercisable
within 90 days after the Borrower has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral (or such later date as
the Collateral Agent may agree), to advise the Collateral Agent in writing of
any inaccuracy of the representations and warranties made by such Pledgor
hereunder with respect to such Article 9 Collateral. Each Pledgor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Article 9 Collateral within 45 days after
the date it has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral (or such later date as the
Collateral Agent may agree).
(c)    After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party, subject to Section 9.16 of the Credit
Agreement and any equivalent provision of any Other First Lien Agreement.
(d)    The Collateral Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and not a Permitted Lien, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Pledgor fails to do so as required by the Credit Agreement, this Agreement or
any Other First Lien Agreement, and each Pledgor jointly and severally agrees to
reimburse the Collateral Agent on demand for any reasonable and documented
payment made or any reasonable and documented out-of-pocket expense incurred by
the Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 3.03(e) shall be interpreted as excusing any
Pledgor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Pledgor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Credit Agreement Documents or any Other First Lien Agreement.
(e)    Each Pledgor (rather than the Collateral Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
(f)    None of the Pledgors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as not prohibited by the
Credit Agreement or any Other First Lien Agreement. None of the Pledgors shall
make or permit to be made any transfer of the Article 9 Collateral, except as
not prohibited by the Credit Agreement, any Other First Lien Agreement or any
Intercreditor Agreement.
(g)    Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required by the Credit Agreement Documents or any Other First Lien
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Pledgors hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Collateral Agent reasonably deems
advisable. All sums disbursed by the Collateral Agent in connection with this
Section 3.03(h), including reasonable and documented attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

SECTION 3.04.    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Security Interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:
(a)    Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
own or acquire any Instruments (other than debt obligations which are governed
by Article II and checks received and processed in the ordinary course of
business) or Tangible Chattel Paper evidencing an amount in excess of
$10,000,000, such Pledgor shall promptly (and in any event within 45 days of its
acquisition or such longer period as the Collateral Agent may permit in its
reasonable discretion) notify the Collateral Agent and promptly (and in any
event within 5 days following such notice or such longer period as the
Collateral Agent may permit in its reasonable discretion) endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.
(b)    Commercial Tort Claims. If any Pledgor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and
deliver to the Collateral Agent in writing a supplement to Schedule IV including
such description.

SECTION 3.05.    Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as not prohibited by the Credit Agreement or any Other First Lien
Agreement:
(a)    Each Pledgor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Pledgor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public.
(b)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Pledgor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use and (ii) maintain the quality of products and services offered under
such Trademark in a manner consistent with the operation of such Pledgor’s
business.
(c)    Each Pledgor shall notify the Collateral Agent as promptly as practicable
if it knows that any United States federally issued or applied for Patent,
United States federally registered or applied for Trademark or United States
federally registered Copyright material to the normal conduct of such Pledgor’s
business may imminently become abandoned, lapsed or dedicated to the public, or
of any materially adverse determination or development, excluding non-final
office actions in the ordinary course of such Pledgor’s business and similar
determinations or developments in the United States Patent and Trademark Office,
United States Copyright Office, any court or any similar office of any country,
regarding such Pledgor’s ownership of (or, if applicable, exclusive license to)
any such material Patent, Trademark or Copyright or its right to register or to
maintain the same.
(d)    Each Pledgor, either by itself or through any agent, employee, licensee
or designee, shall (i) inform the Collateral Agent on an annual basis of each
application for, or registration or issuance of, any Patent or Trademark with
the United States Patent and Trademark Office and each registration of any
Copyright or exclusive Copyright Licenses to any Pledgor under any registered
United States Copyright with the United States Copyright Office filed by or on
behalf of, or issued to, or acquired by, any Pledgor during the preceding
twelve-month period, and (ii) upon the reasonable request of the Collateral
Agent, execute and deliver any and all agreements, instruments, documents and
papers necessary or as the Collateral Agent may otherwise reasonably request to
evidence the Collateral Agent’s Security Interest in such Patent, Trademark,
Copyright or exclusive Copyright License and the perfection thereof, provided
that the provisions hereof shall automatically apply to any such Patent,
Trademark, Copyright or exclusive Copyright License and any such Patent,
Trademark, Copyright or exclusive Copyright License shall automatically
constitute Collateral as if such would have constituted Collateral at the time
of execution hereof and be subject to the Lien and Security Interest created by
this Agreement without further action by any party.
(e)    Each Pledgor shall exercise its reasonable business judgment consistent
with its past practice in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office with respect to
maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of such Pledgor’s business and to maintain (i) each United
States federally issued Patent that is material to the normal conduct of such
Pledgor’s business and (ii) the registrations of each United States federally
registered Trademark and each United States federally registered Copyright that
is material to the normal conduct of such Pledgor’s business, including, when
applicable and necessary in such Pledgor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Pledgor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
(f)    In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark, Copyright or exclusive
Copyright License material to the normal conduct of its business has been
materially infringed, misappropriated or diluted by a third party, such Pledgor
shall, as promptly as practicable, notify the Collateral Agent and shall, if
such Pledgor deems it necessary in its reasonable business judgment, promptly
sue and recover any and all damages, and take such other actions as are
reasonably appropriate under the circumstances.
(g)    Upon and during the continuance of an Event of Default, at the reasonable
request of the Applicable Agent, each Pledgor shall use commercially reasonable
efforts to obtain all requisite consents or approvals from each licensor under
each Copyright License, Patent License or Trademark License to effect the
assignment of all such Pledgor’s right, title and interest thereunder to (in the
Applicable Agent’s sole discretion) the designee of the Applicable Agent or the
Applicable Agent; provided, however, that nothing contained in this Section
3.05(g) should be construed as an obligation of any Pledgor to incur any costs
or expenses in connection with obtaining such approval.

ARTICLE IV    

Remedies

SECTION 4.01.    Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of any applicable Intercreditor Agreement, the
Collateral Agent may take any action specified in this Section 4.01. Upon the
occurrence and during the continuance of an Event of Default, each Pledgor
agrees to deliver each item of Collateral to the Collateral Agent on demand. It
is agreed that the Collateral Agent shall have the right to take any of or all
the following actions at the same or different times: (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Pledgors to the Collateral
Agent or to license or sublicense (subject to any such licensee’s obligation to
maintain the quality of the goods and/or services provided under any Trademark
consistent with the quality of such goods and/or services provided by the
Pledgors immediately prior to the Event of Default), whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing or trademark co-existence arrangements to the extent
that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use) and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law or in equity. The Collateral Agent agrees and covenants not
to exercise any of the rights or remedies set forth in the preceding sentence
unless and until the occurrence and during the continuance of an Event of
Default. Without limiting the generality of the foregoing, each Pledgor agrees
that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, but without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Pledgors, the Borrower,
or any other person (all and each of which demands, defenses, advertisements and
notices are hereby waived), to forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or to forthwith sell or
otherwise Dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such Disposition of Collateral pursuant to this Section 4.01
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold (other than in violation
of any then-existing licensing or trademark co-existence arrangements to the
extent that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use). Each such
purchaser at any such Disposition shall hold the property sold absolutely, free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives and releases (to the extent permitted by law) all rights of redemption,
stay, valuation and appraisal that such Pledgor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.
To the extent any notice is required by applicable law, the Collateral Agent
shall give the applicable Pledgors 10 Business Days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale, in the case of a private
sale, shall state the time after which the sale is to be made and, in the case
of a sale at a broker’s board or on a securities exchange, shall state the board
or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 4.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
Dispose of such property in accordance with Section 4.02 without further
accountability to any Pledgor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Pledgor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

SECTION 4.02.    Application of Proceeds. The Collateral Agent shall, subject to
any applicable Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral realized through the exercise
by the Collateral Agent of its remedies hereunder, as well as any Collateral
consisting of cash at any time when remedies are being exercised hereunder, as
follows:
FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with any
Credit Agreement Document, any Other First Lien Agreement or any of the Secured
Obligations secured by such Collateral, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Collateral Agent under any Credit Agreement Document
or any Other First Lien Agreement on behalf of any Pledgor, any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Credit Agreement Document or any Other First Lien
Agreement, and all other fees, indemnities and other amounts owing or
reimbursable to the Collateral Agent under any Credit Agreement Document or any
Other First Lien Agreement in its capacity as such;
SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed between the Credit
Agreement Secured Parties and any Other First Lien Secured Parties pro rata
based on the respective amounts of such Secured Obligations owed to them on the
date of any such distribution (or in accordance with such other method of
distribution as may be set forth in any applicable Intercreditor Agreement),
with (x) the portion thereof distributed to the Credit Agreement Secured Parties
to be further distributed in accordance with the order of priority set forth in
Section 7.02 of the Credit Agreement and (y) the portion thereof distributed to
the Secured Parties of any other Series to be further distributed in accordance
with the applicable provisions of the Other First Lien Agreements governing such
Series; and
THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct;
provided that in no event shall the proceeds of any collection or sale of any
Specified Excluded Collateral be applied to the relevant Series of Secured
Obligations under any Other First Lien Agreement that is not secured by such
Specified Excluded Collateral.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon the request of the Collateral Agent prior to any distribution
under this Section 4.02, each Authorized Representative shall provide to the
Collateral Agent certificates, in form and substance reasonably satisfactory to
the Collateral Agent, setting forth the respective amounts referred to in this
Section 4.02 that each applicable Secured Party or its Authorized Representative
believes it is entitled to receive, and the Collateral Agent shall be fully
entitled to rely on such certificates. Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 4.03.    Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as
amended, or any similar federal statute hereafter enacted analogous in purpose
or effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any Disposition of
the Pledged Collateral permitted hereunder. Each Pledgor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
Dispose of all or any part of the Pledged Collateral, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could Dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
Dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, subject to the terms of any applicable
Intercreditor Agreement, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, subject to the terms of any applicable Intercreditor
Agreement, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 4.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
SECTION 4.04.    Grant of License to Use Intellectual Property. Upon the
occurrence and during the continuance of an Event of Default, solely to the
extent necessary for the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement, each Pledgor hereby grants to the
Collateral Agent an irrevocable (until terminated as provided below or upon cure
of all Events of Default), non-exclusive license (exercisable without payment of
royalty or other compensation to the Pledgors) to use or sublicense (to its
contractors, agents or representatives, or otherwise exercising its remedies
hereunder) any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Pledgor, and wherever the same may be
located (and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof) to the extent that
such non-exclusive license (a) does not violate the express terms of any
agreement between a Pledgor and a third party governing such Collateral
consisting of Intellectual Property, or give such third party any right of
acceleration, modification, termination or cancellation therein, and (b) is not
prohibited by any Requirements of Law; provided that such license and
sublicenses (i) with respect to owned Trademarks, shall be subject to the
maintenance of quality standards with respect to the goods and services on which
such Trademarks are used sufficient to preserve the validity of such Trademarks
and the inurement of any goodwill created by the use of such Trademarks to the
benefit of the applicable Pledgors, and (ii) with respect to owned Copyrights,
shall include reasonable restrictions on decompilation and reverse engineering
of copyrighted software, and (iii) with respect to trade secrets, shall be
subject to the requirement that the secret status of such trade secrets be
maintained and reasonable steps are taken to ensure that they are maintained.
The use of such license by the Collateral Agent and the use of any sublicense
granted by the Collateral Agent may be exercised solely during the continuation
of an Event of Default; provided, that any sublicense or other transaction
entered into by the Collateral Agent in accordance with the provisions of this
Agreement shall be binding upon the Pledgors, notwithstanding any subsequent
cure of an Event of Default. For the avoidance of doubt, at the time of the
release of the Liens on any Collateral as set forth in Section 5.15, the license
granted to the Collateral Agent pursuant to this Section 4.04 with respect to
such Collateral shall automatically and immediately terminate.



ARTICLE V    

Miscellaneous

SECTION 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Pledgor shall be given to it in care of the Borrower, with such notice to
be given as provided in Section 9.01 of the Credit Agreement. All communications
and notices to any holders of obligations under any Other First Lien Agreement
shall be addressed to the Authorized Representative of such holders at its
address set forth in the Other First Lien Secured Party Consent, as such address
may be changed by written notice to the Collateral Agent.

SECTION 5.02.    Security Interest Absolute. To the extent permitted by law, all
rights of the Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Pledgor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of any Credit Agreement Document, any
Other First Lien Agreement, any other agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Credit Agreement Document,
any Other First Lien Agreement, any Intercreditor Agreement or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Pledgor in respect of
the Secured Obligations or this Agreement (other than a defense of payment or
performance).

SECTION 5.03.    Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 5.04.    Binding Effect; Several Agreements. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as not prohibited by this Agreement, the Credit Agreement or any
Other First Lien Agreement. This Agreement shall be construed as a separate
agreement with respect to each party and may be amended, modified, supplemented,
waived or released in accordance with Section 5.09 or 5.15, as applicable.

SECTION 5.05.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns, provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement except as permitted by Section 5.04.

SECTION 5.06.    Collateral Agent’s Fees and Expenses; Indemnification.
(a)    The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder by the Pledgors, and the
Collateral Agent and other Indemnitees shall be indemnified by the Pledgors, in
each case of this clause (a), mutatis mutandis, as provided in Section 9.05 of
the Credit Agreement or any equivalent provision of any Other First Lien
Agreement.
(b)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Security Documents. The
provisions of this Section 5.06 shall remain operative and in full force and
effect regardless of the termination of this Agreement, any other Credit
Agreement Document or any Other First Lien Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement, any other Credit Agreement Document or any Other First Lien
Agreement, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 5.06 shall be
payable within fifteen days (or such longer period as the Collateral Agent may
agree) of written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.
(c)    The agreements in this Section 5.06 shall survive the resignation of the
Collateral Agent and the termination of this Agreement.

SECTION 5.07.    Collateral Agent Appointed Attorney-in-Fact. Subject to the
Intercreditor Agreements, each Pledgor hereby appoints the Collateral Agent the
attorney-in-fact of such Pledgor for the purpose of carrying out the provisions
of this Agreement and, upon the occurrence and during the continuance of an
Event of Default, taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, subject to applicable Requirements of
Law and the Intercreditor Agreements, the Collateral Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise, realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own or their
Related Parties’ gross negligence or willful misconduct. For the avoidance of
doubt, Section 4.03 of any First Lien/First Lien Intercreditor Agreement entered
into after the Closing Date in the form exhibited to the Credit Agreement (or
the equivalent provision of any other First Lien/First Lien Intercreditor
Agreement) shall apply to the Collateral Agent as agent for the Secured Parties
hereunder.

SECTION 5.08.    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION
OF ANY OTHER LAW.

SECTION 5.09.    Waivers; Amendment.    (%3) No failure or delay by the
Collateral Agent or any other Secured Party in exercising any right, power or
remedy hereunder or under any other Credit Agreement Document or any Other First
Lien Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Collateral Agent and the other
Secured Parties hereunder and under the other Credit Agreement Documents and any
Other First Lien Agreements are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Pledgor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit or the incurrence of any Other First Lien Obligation shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Collateral Agent or any other Secured Party may have had notice or knowledge
of such Default or Event of Default at the time. No notice or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in similar or other circumstances.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the Credit Agreement, and the consent of each
other Authorized Representative if and to the extent required by (and in
accordance with) the applicable Other First Lien Agreement, and except as
otherwise provided in any applicable Intercreditor Agreement. The Collateral
Agent may conclusively rely on a certificate of an officer of the Borrower as to
whether any amendment contemplated by this Section 5.09(b) is permitted.
(b)    Notwithstanding anything to the contrary contained herein, the Collateral
Agent may grant extensions of time or waivers of the requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Pledgors on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement, the other
Credit Agreement Documents or any Other First Lien Agreement.

SECTION 5.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11.    Severability. In the event any one or more of the provisions
contained in this Agreement, any other Credit Agreement Document or any Other
First Lien Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.12.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 5.13.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.14.    Jurisdiction; Consent to Service of Process.

(%3)  Each party to this Agreement hereby irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party or any affiliate thereof, in any way relating
to this Agreement, any other Credit Agreement Document or any Other First Lien
Agreement or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement, any other Credit
Agreement Document or any Other First Lien Agreement shall affect any right that
the Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement, any other Credit Agreement
Document or any Other First Lien Agreement against any Pledgor or its properties
in the courts of any jurisdiction.
(a)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement, any other
Credit Agreement Document or any Other First Lien Agreement in any New York
State or federal court sitting in New York County and any appellate court from
any thereof. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement,
any other Credit Agreement Document or any Other First Lien Agreement will
affect the right of any party to this Agreement, any other Credit Agreement
Document or any Other First Lien Agreement to serve process in any other manner
permitted by law.

SECTION 5.15.    Termination or Release. In each case subject to the terms of
the Intercreditor Agreements:
(a)    This Agreement and the pledges made by the Pledgors herein and all other
security interests granted by the Pledgors hereby shall automatically terminate
and be released upon the occurrence of the Termination Date or, if any Other
First Lien Obligations are outstanding on the Termination Date, the date when
any Other First Lien Obligations (other than contingent or unliquidated
obligations or liabilities not then due and any other obligations that, by the
terms of any Other First Lien Agreements, are not required to be paid in full
prior to termination and release of the Collateral) have been paid in full and
the Secured Parties have no further commitment to extend credit under any Other
First Lien Agreement.
(b)    A Subsidiary Loan Party shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Loan Party shall be automatically released upon the consummation of
any transaction not prohibited by the Credit Agreement or any Other First Lien
Agreement then in effect as a result of which such Subsidiary Loan Party ceases
to be a Subsidiary of the Borrower or otherwise becomes an Excluded Subsidiary
or ceases to be a Guarantor or is otherwise released from its obligations under
the Subsidiary Guarantee Agreement, all without delivery of any instrument or
performance of any act by any party, and all rights to the applicable portions
of the Collateral shall revert to such Subsidiary Loan Party.
(c)    The security interests in any Collateral shall automatically be released,
all without delivery of any instrument or performance of any act by any party,
(i) upon any sale or other transfer by any Pledgor of any Collateral that is not
prohibited by the Credit Agreement or any Other First Lien Agreement to any
person that is not a Pledgor, (ii) upon the effectiveness of any written consent
to the release of the security interest granted hereby in such Collateral
pursuant to Section 9.08 of the Credit Agreement and any equivalent provision of
any Other First Lien Agreement (in each case, to the extent required thereby) or
(iii) as otherwise may be provided in any applicable Intercreditor Agreement.
(d)    [Reserved].
(e)    Solely with respect to the Credit Agreement Secured Obligations, a
Pledgor shall automatically be released from its obligations hereunder and/or
the security interests in any Collateral securing the Credit Agreement Secured
Obligations shall in each case be automatically released upon the occurrence of
any of the circumstances set forth in Section 9.18 of the Credit Agreement
without delivery of any instrument or performance of any act by any party, and
all rights to such Collateral shall revert to any applicable Pledgor.
(f)    [Reserved].
(g)    Solely with respect to any Series of Other First Lien Obligations, a
Pledgor shall automatically be released from its obligations hereunder and/or
the security interests in any Collateral securing such Series of Other First
Lien Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in the section governing
release of collateral in the applicable Other First Lien Agreement governing
such Series of Other First Lien Obligations, all without delivery of any
instrument or performance of any act by any party, and all rights to such
Collateral shall revert to any applicable Pledgor.
(h)    In connection with any termination or release pursuant to this Section
5.15, the Collateral Agent shall execute and deliver to any Pledgor all
documents that such Pledgor shall reasonably request to evidence such
termination or release (including Uniform Commercial Code termination
statements), and will duly assign and transfer to such Pledgor, such of the
Pledged Collateral that may be in the possession of the Collateral Agent and has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 5.15
shall be made without recourse to or warranty by the Collateral Agent. In
connection with any release pursuant to this Section 5.15, the Pledgors shall be
permitted to take any action in connection therewith consistent with such
release including, without limitation, the filing of Uniform Commercial Code
termination statements. Upon the receipt of any necessary or proper instruments
of termination, satisfaction or release prepared by the Borrower, the Collateral
Agent shall promptly execute, deliver or acknowledge such instruments or
releases to evidence the release of any Collateral permitted to be released
pursuant to this Agreement. The Pledgors agree to pay all reasonable and
documented out-of-pocket expenses incurred by the Collateral Agent (and its
representatives and counsel) in connection with the execution and delivery of
such release documents or instruments.

SECTION 5.16.    Additional Subsidiaries. Upon execution and delivery by any
Subsidiary that is required or permitted to become a party hereto by Section
5.10 of the Credit Agreement or the Collateral and Guarantee Requirement of the
Credit Agreement or by any Other First Lien Agreement of an instrument
substantially in the form of Exhibit I hereto (or another instrument reasonably
satisfactory to the Collateral Agent and the Borrower), such subsidiary shall
become a Subsidiary Loan Party hereunder with the same force and effect as if
originally named as a Subsidiary Loan Party herein. The execution and delivery
of any such instrument shall not require the consent of any other party to this
Agreement. The rights and obligations of each party to this Agreement shall
remain in full force and effect notwithstanding the addition of any new party to
this Agreement.

SECTION 5.17.    General Authority of the Collateral Agent.
(a)    By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (i) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Security Documents, (ii) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provision of this Agreement and
such other Security Documents against any Pledgor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder thereunder relating to any Collateral or any Pledgor’s obligations
with respect thereto, (iii) to agree that it shall not take any action to
enforce any provisions of this Agreement or any other Security Document against
any Pledgor, to exercise any remedy hereunder or thereunder or to give any
consents or approvals hereunder or thereunder except as expressly provided in
this Agreement or any other Security Document and (iv) to agree to be bound by
the terms of this Agreement and any other Security Documents and any applicable
Intercreditor Agreement then in effect.
(b)    Each Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the Credit Agreement,
any Other First Lien Agreement and such other agreements with respect thereto as
may exist from time to time among them (including any applicable Intercreditor
Agreement then in effect), but, as between the Collateral Agent and the
Pledgors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the applicable Secured Parties with full and valid authority so to act
or refrain from acting, and no Pledgor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 5.18.    Subject to Intercreditor Agreements; Conflicts. Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder or the application of proceeds (including insurance and condemnation
proceeds) of any Collateral, in each case, are subject to the limitations and
provisions of any applicable Intercreditor Agreement to the extent provided
therein. In the event of any conflict between the terms of such applicable
Intercreditor Agreement and the terms of this Agreement, the terms of such
applicable Intercreditor Agreement shall govern.

SECTION 5.19.    Other First Lien Obligations. On or after the Closing Date and
so long as not prohibited by the Credit Agreement or any Other First Lien
Agreement then in effect, the Borrower may from time to time designate
obligations in respect of indebtedness to be secured (except with respect to any
applicable Specified Excluded Collateral) on a pari passu basis with the
then-outstanding Secured Obligations as Other First Lien Obligations hereunder
by delivering to the Collateral Agent and each Authorized Representative (a) a
certificate of the Borrower (i) identifying the obligations so designated and
the initial aggregate principal amount or face amount thereof, (ii) stating that
such obligations are designated as Other First Lien Obligations for purposes
hereof, (iii) representing that such designation of such obligations as Other
First Lien Obligations is not prohibited by the Credit Agreement or any Other
First Lien Agreement then in effect, and (iv) specifying the name and address of
the Authorized Representative for such obligations, (b) an Other First Lien
Secured Party Consent executed by the Authorized Representative for such
obligations and the Borrower and (c) if not already then in effect, execute and
deliver a First Lien/First Lien Intercreditor Agreement (or, to the extent such
First Lien/First Lien Intercreditor Agreement is then in effect, a joinder
thereto to the extent required thereby). Upon the satisfaction of all conditions
set forth in the preceding sentence, (x) the Collateral Agent shall act as
collateral agent under and subject to the terms of the Security Documents for
the benefit of all Secured Parties, including without limitation, any Secured
Parties that hold any such Other First Lien Obligations (except with respect to
any applicable Specified Excluded Collateral), and shall execute and deliver the
acknowledgement at the end of the Other First Lien Secured Party Consent, (y)
each Authorized Representative agrees to the appointment, and acceptance of the
appointment, of the Collateral Agent as collateral agent for the holders of such
Other First Lien Obligations as set forth in each Other First Lien Secured Party
Consent and agrees, on behalf of itself and each Secured Party it represents, to
be bound by this Agreement and the applicable Intercreditor Agreements and (z)
such Other First Lien Obligations shall automatically be deemed to be “Other
First-Priority Obligations” (or analogous term) in any First Lien/First Lien
Intercreditor Agreement. The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new Secured Obligations to this Agreement.

SECTION 5.20.    Person Serving as Collateral Agent. On the Closing Date, the
Collateral Agent hereunder is the Credit Agreement Agent. Written notice of
resignation by the Administrative Agent under (and as defined in) the Credit
Agreement pursuant to the Credit Agreement shall also constitute notice of
resignation as the Collateral Agent under this Agreement. Upon the acceptance of
any appointment as the Administrative Agent under (and as defined in) the Credit
Agreement by a successor, that successor shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent pursuant hereto. Immediately upon the occurrence of the
Termination Date, if any other Series of Secured Obligations is then
outstanding, the Authorized Representative of such Series (or, if more than one
such Series is outstanding, the applicable Authorized Representative determined
pursuant to the terms of (and as defined in) the applicable Intercreditor
Agreement) shall be deemed the Collateral Agent for all purposes under this
Agreement. The Collateral Agent immediately prior to any change in Collateral
Agent pursuant to this Section 5.20 (the “Prior Collateral Agent”) shall be
deemed to have assigned all of its rights, powers and duties hereunder to the
successor Collateral Agent determined in accordance with this Section 5.20 (the
“Successor Collateral Agent”) and the Successor Collateral Agent shall be deemed
to have accepted, assumed and succeeded to such rights, powers and duties. The
Prior Collateral Agent shall cooperate with the Pledgors and such Successor
Collateral Agent to ensure that all actions are taken that are necessary or
reasonably requested by the Successor Collateral Agent to vest in such Successor
Collateral Agent the rights granted to the Prior Collateral Agent hereunder with
respect to the Collateral, including (a) the filing of amended financing
statements in the appropriate filing offices, (b) to the extent that the Prior
Collateral Agent holds, or a third party holds on its behalf, physical
possession of or “control” (as defined in the New York UCC or the Uniform
Commercial Code of any other applicable jurisdiction) (or any similar concept
under foreign law) over Collateral pursuant to this Agreement or any other
Security Document, the delivery to the Successor Collateral Agent of the
Collateral in its possession or control together with any necessary endorsements
to the extent required by this Agreement; provided, however, the foregoing shall
not impose any requirement for control not otherwise expressly set forth herein,
and (c) the execution and delivery of any further documents, financing
statements or agreements and the taking of all such further action that may be
required under any applicable law, or that the Successor Collateral Agent may
reasonably request, all without recourse to, or representation or warranty by,
the Collateral Agent, and at the sole cost and expense of the Pledgors. In
addition, the Collateral Agent hereunder shall at all times be the same person
that is the “Collateral Agent” under any First Lien/First Lien Intercreditor
Agreement. Written notice of resignation by the “Collateral Agent” pursuant to
any First Lien/First Lien Intercreditor Agreement shall also constitute notice
of resignation as the Collateral Agent under this Agreement. Upon the acceptance
of any appointment as the “Collateral Agent” under any First Lien/First Lien
Intercreditor Agreement by a successor “Collateral Agent”, the successor
“Collateral Agent” shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent pursuant
to this Agreement.
[Signature Pages Follow]    

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written
QUESO HOLDINGS INC.


By:
    /s/ Blake Huggins        
Name: Blake Huggins
Title: Assistant Treasurer

CEC ENTERTAINMENT LEASING COMPANY
PETER PIPER HOLDINGS, INC.
PETER PIPER, INC.
SPT DISTRIBUTION COMPANY, INC.
CEC ENTERTAINMENT HOLDINGS, LLC
CEC ENTERTAINMENT CONCEPTS, L.P.
CEC ENTERTAINMENT, INC.
By:
    /s/ Blake Huggins        
Name: Blake Huggins
Title: Treasurer

CEC LEASEHOLDER, LLC
CEC LEASEHOLDER #2, LLC
CEC ENTERTAINMENT INTERNATIONAL,
LLC
TEXAS PP BEVERAGE, INC.




By:
    /s/ David A. Deck        
Name: David A. Deck
Title: Secretary

HOSPITALITY DISTRIBUTION
INCORPORATED




By:
    /s/ David A. Deck        
Name: David A. Deck
Title: President



BHC ACQUISITION CORPORATION
SB HOSPITALITY CORPORATION






By:
    /s/ Maribel Alamillo        
Name: Maribel Alamillo
Title: President

PETER PIPER MEXICO, LLC






By:    /s/ Thomas Leverton        
Name: Thomas Leverton
Title: Manager

PETER PIPER TEXAS, LLC






By:        /s/ David Schroedle        
Name: David Schroedle
Title: Manager




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent


By:
/s/ John D. Toronto    
Name: John D. Toronto
Title: Authorized Signatory



By:
/s/ Emerson Almeida    
Name: Emerson Almeida
Title: Authorized Signatory








Schedule I to the
Collateral Agreement (First Lien)
Subsidiary Loan Parties
1.CEC Entertainment Holdings, LLC
2.CEC Entertainment Concepts, L.P.
3.SPT Distribution Company, Inc.
4.BHC Acquisition Corporation
5.Hospitality Distribution Incorporated
6.SB Hospitality Corporation
7.Peter Piper Holdings, Inc.
8.Peter Piper, Inc.
9.Peter Piper Texas, LLC
10.Peter Piper Mexico, LLC
11.Texas PP Beverage, Inc.
12.CEC Entertainment Leasing Company
13.CEC Leaseholder, LLC
14.CEC Leaseholder #2, LLC
15.CEC Entertainment International, LLC














Schedule II to the
Collateral Agreement (First Lien)
Pledged Stock; Pledged Debt
A.    Pledged Stock
Issuer
Record Owner
Certificate No.
Number and Class
Percentage of Equity Interest Owned
Percent (of Owned Equity Interests) Pledged
CEC Entertainment, Inc.
Queso Holdings Inc.
A-1
200 shares of common stock
100%
100%
CEC Entertainment Holdings, LLC
CEC Entertainment, Inc.
N/A
N/A
100%
100%
SPT Distribution Company, Inc.
CEC Entertainment, Inc.
2
1,000 shares of common stock
100%
100%
BHC Acquisition Corporation
CEC Entertainment, Inc.
5
1,000 shares of common stock
100%
100%
CEC Entertainment Leasing Company
CEC Entertainment, Inc.
1
100 shares of stock
100%
100%
Peter Piper Holdings, Inc.
CEC Entertainment, Inc.
1
100 shares of common stock
100%
100%
CEC Leaseholder, LLC
CEC Entertainment, Inc.
N/A
N/A
100%
100%
CEC Leaseholder #2, LLC
CEC Entertainment, Inc.
N/A
N/A
100%
100%
Peter Piper, Inc.
Peter Piper Holdings, Inc.
CA-70
PA-3
PB-16
3,518,345 shares of Class A Common Stock
100%
100%
3,341,200 shares of Class A Preferred Stock
760,115.20 shares of Class B Preferred Stock
Peter Piper Texas, LLC
Peter Piper, Inc.
N/A
N/A
100%
100%
Peter Piper Mexico, LLC
Peter Piper, Inc.
N/A
N/A
100%
100%
Peter Piper de Mexico, S. de R.L. de C.V.
Peter Piper, Inc.
2


Series “A” Stock with a value of 1,974.00 pesos
99%
64%
Peter Piper Mexico, LLC
1
Series “A” Stock with a value of 3.00 pesos
1%
1%
Texas PP Beverage, Inc.
Peter Piper Texas, LLC
2
1,000 shares of common stock
100%
100%
Hospitality Distribution Incorporated
BHC Acquisition Corporation
2
1,000 shares of stock
100%
100%
SB Hospitality Corporation
Hospitality Distribution Incorporated
6
10,000 shares of stock
100%
100%
CEC Entertainment Canada, ULC
CEC Entertainment International, LLC
C-3
650 shares of common stock
100%
65%
CEC Entertainment International, LLC
CEC Entertainment, Inc.
N/A
N/A
100%
100%
CEC Entertainment Concepts, L.P.
CEC Entertainment, Inc.
N/A
N/A
0.1% general partnership interest
100%
CEC Entertainment Holdings, LLC
N/A
N/A
99.9% limited partnership interest





B.    Pledged Debt
Payee/Lender
Principal
Date of Issuance
Maturity Date
Subordinated Intercompany Note, by and among Queso Holdings, Inc., CEC
Entertainment, Inc. and the Subsidiaries of CEC Entertainment, Inc.
All amounts outstanding, from time to time
Closing Date
N/A


















Schedule III to the
Collateral Agreement (First Lien)
Intellectual Property
A.        
U.S. Federally Issued or Applied for Patents Owned by CEC Entertainment, Inc.
Patent
Patent No.
Issue Date
AUTOMATIC TOKEN DISPENSING APPARATUS AND METHOD


5980089
11/09/1999
AUTOMATIC TOKEN DISPENSING APPARATUS AND METHOD


6522946
02/18/2003
VIDEO COLORING BOOK
6238217
05/29/2001





B.    
U.S. Federally Registered Copyrights Owned by CEC Entertainment, Inc.
Copyright


Reg. No.
Year Registered
Chuck E. Cheese’s theme
EU780564
1979
How will I know?
EU780565
1979
Roots in the country
EU780566
1979
Endlessly awake, part 1
EU780567
1979
Chuck E. Cheese token
GP119569
 
Chuck E. Cheese's Pizza Time
Theatre; building sign
GU64516
1979
Chuck E. Cheese's Pizza Time
Theatre; sign above door
GU64517
1979
Chuck E. Cheese (sculptural)
GU64518
1979
Chuck E. Cheese (costume)
GU64519
1979
Crusty the cat (sculptural)
GU64520
1979
Crusty the cat (costume)
GU64521
1979
Billy Banjo Boggs (sculptural)
GU64522
1979
Pasqually (sculptural)
GU64523
1979
Singing magpies (sculptural)
GU64524
1979
Foxy Colleen
VA0000038343
1978
Madame Oink
VA0000038342
1978
Jasper T. Jowls
VA0000038345
1978
Mr. Munch
VA0000038344
1978
Mopsy sisters
VA0000038346
1978



U.S. Federally Registered Copyrights Owned by CEC Entertainment Concepts, L.P.
Copyright
Reg. No.
Year Registered
Chuck E. Cheese Full Body.
VA0001856368
2012
Chuck E. Cheese Head.
VA0001856369
2012
Chuck E. Cheese Head & Chuck E. Cheese's.
VA0001856360
2012
Chuck E. Cheese with Guitar & Chuck E. Cheese's.
VA0001856359
2012
Chuck E. Cheese's & Thumb Chuck Design.
VA0001789935
2004
Chuck E. Cheese character design.
VAu000654392
2004
Chuck E. Cheese costume design.
VAu000654387
2004
Helen Henny character design.
VAu000654390
2004
Jasper character design.
VAu000654389
2004
Munch character design.
VAu000654391
2004
Pasqually character design.
VAu000654388
2004

August 1996 show songbook
& 171 other titles.
V3511D285
2004
Billy Bob's busytime book.
TX0001067796
1982
August 1996 show song book.
PAu002180107
1996
Brain-I-Vac.
VAu000385170
1996
Can Man.
VAu000385165
1996
Celluloid.
VAu000385167
1996
Chuck E. Cheese 1997 song book.
PAu002228599
1997
Chuck E Cheese facade--1996 resculpting.
VAu000377909
1996
Chuck E. Cheese songbook.
PAu002102631
1996
Chuck E. door details.
VAu000377931
1996
Chuck E.'s Awesome Adventure Machine.
VAu000385188
1996
Chuck E's awesome adventure machine.
VAu000377908
1996
Command module--center stage to Chuck E.'s Awesome Adventure Machine.
VAu000385168
1996
Deuce.
VAu000385185
1996
Dr. TODD token dispenser interface.
TXu000789539
1997
Drive-In.
VAu000385166
1996
Duct head.
VAu000385169
1996
Dusty.
VAu000385171
1996
Flash.
VAu000385173
1996
Hammerhead.
VAu000385184
1996
Iron man.
VAu000385189
1996
Juice.
VAu000385178
1996
Kelvin.
VAu000385183
1996
Lisa.
VAu000385181
1996
MAOUI.
VAu000385174
1996
Mona.
VAu000385180
1996
Ohmer.
VAu000385175
1996
ORBIS.
VAu000385176
1996
Pinhead.
VAu000385179
1996
Richter.
VAu000385182
1996
Sinker.
VAu000385187
1996
Tank.
VAu000385177
1996
Tech totem.
VAu000385186
1996
Trike man.
VAu000385190
1996
Tweeker.
VAu000385164
1996
Wastoid.
VAu000385172
1996





Exclusive Copyright Licenses to CEC Entertainment, Inc.
None.
Exclusive Copyright Licenses to CEC Entertainment Concepts, L.P.
None.


C.    
U.S. Federally Registered or Applied for Trademarks Owned by CEC Entertainment
Concepts, L.P.
Owner
Mark
Application No.
Application Date
Registration No.
Registration Date
CEC ENTERTAINMENT CONCEPTS, L.P.
C
 
85663450


27-JUN-2012
4861244


24-NOV-2015
CEC ENTERTAINMENT CONCEPTS, L.P.
CHUCK E. CHEESE
73239678


19-NOV-1979
1203974


03-AUG-1982
CEC ENTERTAINMENT CONCEPTS, L.P.
CHUCK E. CHEESE
78316469


21-OCT-2003
2945280


26-APR-2005
CEC ENTERTAINMENT CONCEPTS, L.P.
CHUCK E. CHEESE
78316515


21-OCT-2003
2979415


26-JUL-2005
CEC ENTERTAINMENT CONCEPTS, L.P.
CHUCK E. CHEESE’S


85663482


27-JUN-2012
4822415


29-SEP-2015
CEC ENTERTAINMENT CONCEPTS, L.P.
CHUCK E. CHEESE’S


78531496


13-DEC-2004
3065500


07-MAR-2006
CEC ENTERTAINMENT CONCEPTS, L.P.
CHUCK E. CHEESE’S


78466025


11-AUG-2004
3023398


06-DEC-2005
CEC ENTERTAINMENT CONCEPTS, L.P.
CHUCK E-CLUB
77045437


16-NOV-2006
3257636


03-JUL-2007
CEC ENTERTAINMENT CONCEPTS, L.P.
CHUCKTOBER
86426826


17-OCT-2014
4751711


09-JUN-2015
CEC ENTERTAINMENT CONCEPTS, L.P.
FUN BREAK!


88425256
10-MAY-2019
N/A
N/A
CEC ENTERTAINMENT CONCEPTS, L.P.
FUN FOR ALL. FUN FOR LESS.
85763330


25-OCT-2012
4769052


07-JUL-2015
CEC ENTERTAINMENT CONCEPTS, L.P.
HELEN HENRY
73760722


31-OCT-1988
1622935


13-NOV-1990
CEC ENTERTAINMENT CONCEPTS, L.P.
JASPER T. JOWLS
73760724


31-OCT-1988
1634418


05-FEB-1991
CEC ENTERTAINMENT CONCEPTS, L.P.
KID CHECK
75902468


24-JAN-2000
2640269


22-OCT-2002
CEC ENTERTAINMENT CONCEPTS, L.P.
MACCHEESY
87698200


27-NOV-2017
5523253


24-JUL-2018
CEC ENTERTAINMENT CONCEPTS, L.P.
C
78466654


12-AUG-2004
3001750


27-SEP-2005
CEC ENTERTAINMENT CONCEPTS, L.P.
Design Only


75563964


02-OCT-1998
2341950


11-APR-2000
CEC ENTERTAINMENT CONCEPTS, L.P.
Design Only


86766223


23-SEP-2015
5071333


01-NOV-2016
CEC ENTERTAINMENT CONCEPTS, L.P.
Design Only


85663429


27-JUN-2012
4822414


29-SEP-2015
CEC ENTERTAINMENT CONCEPTS, L.P.
MORE CHEESE
87698166


27-NOV-2017
5572115


25-SEP-2018
CEC ENTERTAINMENT CONCEPTS, L.P.
MORE CHEESE REWARDS
87698175


27-NOV-2017
5552481


28-AUG-2018
CEC ENTERTAINMENT CONCEPTS, L.P.
MR. MUNCH
73760725


31-OCT-1988
1630366


01-JAN-1991
CEC ENTERTAINMENT CONCEPTS, L.P.
Design Only
86935425


10-MAR-2016
5063633


18-OCT-2016
CEC ENTERTAINMENT CONCEPTS, L.P.
PASQUALLY
73760723


31-OCT-1988
1634417


05-FEB-1991
CEC ENTERTAINMENT CONCEPTS, L.P.
SKYTUBES
75981467


24-JAN-2000
2553761


26-MAR-2002
CEC ENTERTAINMENT CONCEPTS, L.P.
TICKET BLASTER


85191428


06-DEC-2010
3997217


19-JUL-2011
CEC ENTERTAINMENT CONCEPTS, L.P.
TICKET MUNCHER
76130820


19-SEP-2000
2886875


21-SEP-2004
CEC ENTERTAINMENT CONCEPTS, L.P.
TODDLER ZONE
75916998


10-FEB-2000
2791718


09-DEC-2003
CEC ENTERTAINMENT CONCEPTS, L.P.
TOKENS FOR GRADES
78358856


28-JAN-2004
2923211


01-FEB-2005
CEC ENTERTAINMENT CONCEPTS, L.P.
WHERE A KID CAN BE A KID
73694290


09-NOV-1987
1506573


27-SEP-1988
CEC ENTERTAINMENT CONCEPTS, L.P.
WHERE A KID CAN BE A KID
78316574


21-OCT-2003
3024483


06-DEC-2005
CEC ENTERTAINMENT CONCEPTS, L.P.
WHERE A KID CAN BE A KID
78522452


24-NOV-2004
3041434


10-JAN-2006
CEC ENTERTAINMENT CONCEPTS, L.P.
EVERY KID’S A WINNER
78722049


28-SEP-2005
3541874


02-DEC-2008



U.S. Federally Registered or Applied for Trademarks Owned by Peter Piper, Inc.
Owner
Mark
Application No.
Application Date
Registration No.
Registration Date
PETER PIPER INC.
Design Only


74435081


14-SEP-1993
1887334


04-APR-1995
PETER PIPER INC.
PETER PIPER PIZZA


75456836


26-MAR-1998
2228782


02-MAR-1999
PETER PIPER INC.
PETER PIPER PIZZA


75456837




26-MAR-1998


2230775


09-MAR-1999
PETER PIPER INC.
XTRASTUF


78819830


21-FEB-2006


3277885


07-AUG-2007
PETER PIPER INC.
PETER PIPER PIZZA


78899598


02-JUN-2006
3302290


02-OCT-2007
PETER PIPER INC.
PETER PIPER PIZZA


78899612


02-JUN-2006
3302291


02-OCT-2007
PETER PIPER INC.
EVERYONE GRAB A SLICE


85221006


19-JAN-2011
4101221


21-FEB-2012
PETER PIPER INC.
PETER PIPER PIZZA


85226037


25-JAN-2011
4101250


21-FEB-2012
PETER PIPER INC.
PETER PIPER PIZZA


85893991


03-APR-2013
4432382


12-NOV-2013
PETER PIPER INC.
Design Only


85919465


30-APR-2013
4432577


12-NOV-2013
PETER PIPER INC.
THE SOLUTION TO THE FAMILY NIGHT OUT


87372257


15-MAR-2017
 
 








D.    
IP Agreements.
1.
Master Agreement, by and between Workday, Inc. and CEC Entertainment Concepts,
L.P., dated as of March 7, 2012, as amended.

2.
Mood Media Agreement dated October 31, 2017, by and between Muzak LLC d/b/a Mood
Media and CEC Entertainment Inc.



3.
Master Agreement, dated March 26, 2015, by and between NCR Corporation and CEC
Entertainment Concepts, L.P.



4.
Letter Agreement, dated July 1, 2018, by and between Dippin’ Dots, LLC and CEC
Entertainment Concepts, L.P.



5.
SaaS Agreement, dated February 28, 2018, by and between Tango Analytics, LLC and
CEC Entertainment Concepts, L.P.



6.
Master Agreement, dated November 14, 2018, by and between Motus, LLC and CEC
Entertainment Concepts, L.P.



7.
Master Subscription Agreement, dated September 12, 2017, by and between
Salesforce.com, Inc. and CEC Entertainment Concepts, L.P.



8.
Master Services Agreement, as amended, dated September 28, 2016, by and between
Alert Logic, Inc. and CEC Entertainment Concepts, L.P.



9.
Master Services Agreement, dated March 20, 2012, and Purchase Order, dated March
29, 2018 by and between Future Com, Ltd. and CEC Entertainment Concepts, L.P.
(Fortinet Firewall Agreement).

10.
Master Agreement, as amended, dated January 20, 2016, by and between Semnox
Solutions LLC and CEC Entertainment Concepts, L.P. (attendant to this Master
Agreement is the Three-Party Escrow Services Agreement, dated February 2, 2016,
by and among Semnox Solutions LLC, CEC Entertainment Concepts, L.P. and Iron
Mountain Intellectual Property Management, Inc.).






Schedule IV to the
Collateral Agreement (First Lien)
Commercial Tort Claims
None.



Exhibit I to the
Collateral Agreement (First Lien)
Form of Supplement to the Collateral Agreement (First Lien)
SUPPLEMENT NO. [●] (this “Supplement”), dated as of [●], 20[●][●] to the
Collateral Agreement (First Lien) dated as of August 30, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among CEC ENTERTAINMENT, INC. (the “Borrower”), each Subsidiary of
the Borrower from time to time party thereto (each, a “Subsidiary Loan Party”)
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent (together with
its successors and assigns in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined therein).
A.  Reference is made to the First Lien Credit Agreement, dated as of August 30,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Queso Holdings Inc. (“Holdings”), the
Borrower, the Lenders party thereto from time to time, Credit Suisse AG, Cayman
Islands Branch, as administrative agent, and the other parties thereto.
B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Collateral
Agreement, as applicable.
C.  The Pledgors have entered into the Collateral Agreement pursuant to the
requirements set forth in Section 5.10 of the Credit Agreement. Section 5.16 of
the Collateral Agreement provides that additional Subsidiaries of the Borrower
may become Subsidiary Loan Parties and Pledgors under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Loan Party and a Pledgor under the Collateral Agreement.
Accordingly, the New Subsidiary agrees as follows:
SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party and a Pledgor
under the Collateral Agreement with the same force and effect as if originally
named therein as a Subsidiary Loan Party and a Pledgor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Loan Party and a Pledgor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Pledgor thereunder are true and correct in all material respects on and as of
the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Collateral Agreement) of
the New Subsidiary. Each reference to a “Subsidiary Loan Party” or a “Pledgor”
in the Collateral Agreement shall be deemed to include the New Subsidiary
(except as otherwise provided in clause (ii) of the definition of Pledgor to the
extent applicable). The Collateral Agreement is hereby incorporated herein by
reference.
SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of any and all of (and, with respect to any Pledged Stock issued by an
issuer that is not a subsidiary of the Borrower, correctly sets forth, to the
knowledge of the New Subsidiary) the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes (i) all Equity Interests pledged hereunder and
(ii) the debt obligations and promissory notes or instruments evidencing
Indebtedness, in each case under this clause (ii) pledged hereunder and in an
aggregate principal amount in excess of $10,000,000 now owned by the New
Subsidiary required to be pledged in order to satisfy the Collateral and
Guarantee Requirement or delivered pursuant to Section 2.02(a) and 2.02(b) of
the Collateral Agreement, (b) set forth on Schedule II attached hereto is a list
of any and all Intellectual Property now owned by the New Subsidiary consisting
of Patents and Trademarks applied for or registered with the United States
Patent and Trademark Office, Copyrights registered with the United States
Copyright Office and exclusive Copyright Licenses to New Subsidiary under any
Copyright registered with the United States Copyright Office, (c) set forth on
Schedule III hereto is a list of all Commercial Tort Claims in excess of
$10,000,000 held by the New Subsidiary, and (d) set forth under its signature
hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of organization and the location of its chief executive office.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.01 of the Collateral Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.
IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Collateral Agreement as of the day and year first above written.
[Signature Page Follows]



[NAME OF NEW SUBSIDIARY]


BY:________________________
Name:
Title
Address:
Legal Name:
Jurisdiction of Formation:



Schedule I to
Supplement No. __ to the
Collateral Agreement (First Lien)
Pledged Stock; Pledged Debt
A.    Pledged Stock
Issuer
Record Owner
Certificate No.
 

Number and Class
Percentage of Equity Interest Owned
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



B.    Pledged Debt
Payee
Payor
Principal
Date of Issuance
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Schedule II to
Supplement No. __ to the
Collateral Agreement (First Lien)
Intellectual Property
A.    U.S. Federally Issued or Applied for Patents Owned by [New Subsidiary]
U.S. Patent Registrations
Title
Patent No.
Issue Date
 
 
 
 
 
 
 
 
 



U.S. Patent Applications
Title
Application No.
Filing Date
 
 
 
 
 
 
 
 
 





B.    U.S. Federally Registered Copyrights Owned by [New Subsidiary]
U.S. Copyright Registrations
Title
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 



Exclusive Licenses to [New Subsidiary] under U.S. Federally Registered
    Copyrights


U.S. Copyright Registration Title
Registration No.
Registration Date
Licensor
 
 
 
 
 
 
 
 
 
 
 
 



C.    U.S. Federally Registered or Applied for Trademarks Owned by [New
Subsidiary]
U.S. Trademark Registrations
Mark
Registration No.
Registration Date
 
 
 
 
 
 



U.S. Trademark Applications
Mark
Application No.
Filing Date
 
 
 
 
 
 



    



D.    IP Agreements





















Schedule III to
Supplement No. __ to the
Collateral Agreement (First Lien)


Commercial Tort Claims



Exhibit II to the
Collateral Agreement (First Lien)
Form of Notice of Grant of Security Interest in Intellectual Property
[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS]
[TRADEMARKS], dated as of [DATE] (this “Notice”), made by [●], a [●] [●] (the
“Pledgor”), in favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral
Agent (as defined below).
Reference is made to the Collateral Agreement (First Lien), dated as of August
30, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among CEC Entertainment, Inc. (the
“Borrower”), each subsidiary of the Borrower identified therein and Credit
Suisse AG, Cayman Islands Branch, as collateral agent (together with its
successors and assigns in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein). The parties hereto agree as follows:
SECTION 1.    Terms. Capitalized terms used in this Notice and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Collateral Agreement
also apply to this Notice.
SECTION 2.    Grant of Security Interest. As security for the payment and
performance, as the case may be, in full of the Secured Obligations, the Pledgor
pursuant to the Collateral Agreement did, and hereby does, pledge and grant to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a continuing security interest in all of such Pledgor’s
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Pledgor or in which such
Pledgor now has or at any time in the future may acquire any right, title or
interest (collectively, but excluding any Excluded Property, the “[Patent]
[Copyright] [Trademark] Collateral”):
[all Patents of the United States of America, including those listed on Schedule
I;]
[all Copyrights and exclusive Copyright Licenses under United States federally
registered Copyrights, including those listed on Schedule I;]  
[all Trademarks, including those listed on Schedule I;]
[provided, however, that the foregoing pledge, assignment and grant of security
interest will not cover any “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. §1051, unless and until an Amendment to Allege Use or a Statement of Use
under Section 1(c) or 1(d) of the Lanham Act has been filed, to the extent, if
any, that any assignment of an “intent-to-use” application prior to such filing
would violate the Lanham Act.]
SECTION 3.    Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Pledgor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the [Patent]
[Copyright] [Trademark] Collateral are more fully set forth in the Collateral
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Notice and the Collateral Agreement, the terms of the Collateral
Agreement shall govern.
SECTION 4.    Counterparts. This Notice may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart to this Notice by facsimile or other electronic transmission shall
be as effective as delivery of a manually signed original.
SECTION 5.    Governing Law. THIS NOTICE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS NOTICE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS NOTICE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW
THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
[Signature Pages Follow]







IN WITNESS WHEREOF, the parties hereto have duly executed this Notice as of the
day and year first above written.  


[Name of Pledgor]


By: ________________________
Name:
Title:











CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent,


By: ________________________
Name:
Title:


By: ________________________
Name:
Title:



Schedule I
to Notice of Grant of Security Interest (First Lien) in Patents
Patents Owned by [Name of Pledgor]
U.S. Patent Registrations
Title
Patent No.
Issue Date
 
 
 
 
 
 
 
 
 



U.S. Patent Applications
Title
Application No.
Filing Date
 
 
 
 
 
 
 
 
 






Schedule I
to Notice of Grant of Security Interest (First Lien) in Copyrights


Copyrights Owned by [Name of Pledgor]
U.S. Copyright Registrations
Title
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 



Exclusive Licenses to [Name of Pledgor]
under U.S. Federally Registered Copyrights
U.S. Copyright Registration Title
Registration No.
Registration Date
Licensor
 
 
 
 
 
 
 
 
 
 
 
 






Schedule I
to Notice of Grant of Security Interest (First Lien) in Trademarks
Trademarks Owned by [Name of Pledgor]
U.S. Trademark Registrations
Mark
Registration No.
Registration Date
 
 
 
 
 
 



U.S. Trademark Applications
Mark
Application No.
Filing Date
 
 
 
 
 
 






Exhibit III to the
Collateral Agreement (First Lien)
Form of Other First Lien Secured Party Consent
OTHER FIRST LIEN SECURED PARTY CONSENT
[Name of Authorized Representative]
[Address of Authorized Representative]


[Date]
[Name of Collateral Agent]
[Address of Collateral Agent]


The undersigned is the Authorized Representative for persons wishing to become
Secured Parties (the “New Secured Parties”) under the Collateral Agreement
(First Lien), dated as of August 30, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), among CEC
ENTERTAINMENT, INC. (the “Borrower”), each Subsidiary of the Borrower from time
to time identified therein as a party and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as collateral agent (together with its successors and assigns in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined therein).
Capitalized terms used but not otherwise defined in this Other First Lien
Secured Party Consent have the meanings set forth in the Collateral Agreement
(or, if not set forth therein, as set forth in the Credit Agreement referred to
therein).
In consideration of the foregoing, the undersigned hereby:
(i)    represents that it has been duly authorized by the New Secured Parties to
become a party to the Collateral Agreement on behalf of the New Secured Parties
under that certain [DESCRIBE OPERATIVE AGREEMENT] (the “New Agreement” and the
obligations under the New Agreement, the “New Secured Obligations”) and to act
as the Authorized Representative for the New Secured Parties;
(ii)    acknowledges that it has received a copy of the Collateral Agreement and
each Intercreditor Agreement;
(iii)    appoints and authorizes the Collateral Agent to take such action as
agent on its behalf and on behalf of all other Secured Parties and to exercise
such powers under the Collateral Agreement, each other Security Document
applicable to such New Secured Parties and the Intercreditor Agreements as are
delegated to the Collateral Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto; and
(iv)    accepts and acknowledges the terms of the Collateral Agreement and each
other Security Document applicable to such New Secured Parties and each
Intercreditor Agreement applicable to it and the New Secured Parties and agrees
to serve as Authorized Representative for the New Secured Parties with respect
to the New Secured Obligations and agrees on its own behalf and on behalf of the
New Secured Parties to be bound by the terms thereof applicable to holders of
Other First Lien Obligations, with all the rights and obligations of a Secured
Party thereunder and bound by all the provisions thereof as fully as if it had
been a Secured Party on the date of the Collateral Agreement and, if applicable,
the First Lien/First Lien Intercreditor Agreement and agrees that its address
for receiving notices pursuant to the Security Documents shall be as follows:
[Address].
The Collateral Agent, by acknowledging and agreeing to this Other First Lien
Secured Party Consent, accepts the appointment in clause (iii) above.
THIS OTHER FIRST LIEN SECURED PARTY CONSENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS OTHER FIRST LIEN SECURED PARTY CONSENT (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
[Signature pages follow]



IN WITNESS WHEREOF, the undersigned has caused this Other First Lien Secured
Party Consent to be duly executed by its authorized officer as of the date first
set forth above.
[NAME OF AUTHORIZED REPRESENTATIVE]


By:

Name:
Title:



Acknowledged and Agreed:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent
By:

Name:
Title:





Acknowledged and Agreed:
CEC ENTERTAINMENT, INC., for itself and on behalf of the other Pledgors
By:

Name:
Title:












